Exhibit 10.1

 

AMERISOURCEBERGEN CORPORATION

 

BENEFIT RESTORATION PLAN

 

(Amended and Restated effective December 1, 2013)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

NAME, EFFECTIVE DATE AND PURPOSE

1

1.1

Name

1

1.2

Effective Date

1

1.3

Purpose

1

 

 

 

ARTICLE II

DEFINITIONS

2

2.1

Account or Participant’s Account

2

2.2

Affiliated Employer

2

2.3

Base Salary

2

2.4

Beneficiary or Beneficiaries

2

2.5

Benefit Restoration Plan Credits

 

2.6

Board of Directors

2

2.7

Bonus

2

2.8

Cause

2

2.9

Change of Control

3

2.10

Code

4

2.11

Company

4

2.12

Compensation Limit

4

2.13

Effective Date

4

2.14

Employee

4

2.15

Employer

4

2.16

ERISA

4

2.17

Executive Lead Team

4

2.18

Participant

4

2.19

Plan

5

2.20

Plan Administrator

5

2.21

Plan Year

5

2.22

Termination Date

5

2.23

Total and Permanent Disability

5

2.24

Valuation Date

5

2.25

Years of Service

6

 

 

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

7

3.1

Eligibility and Commencement of Participation

7

3.2

Notification

7

 

 

 

ARTICLE IV

BENEFIT RESTORATION PLAN CREDITS

8

4.1

Initial Benefit Restoration Plan Credit

8

4.2

Annual Benefit Restoration Plan Credit

9

 

 

 

ARTICLE V

VESTING

9

5.1

Vesting

9

5.2

Forfeiture of Unvested Balances

9

 

--------------------------------------------------------------------------------


 

5.3

Forfeiture for Cause Termination

9

 

 

 

ARTICLE VI

PARTICIPANT ACCOUNTS

10

6.1

Separate Account

10

6.2

Investment Credits and Debits

10

6.3

Valuation of Account

10

6.4

Participant Statement

10

 

 

 

ARTICLE VII

DISTRIBUTION OF BENEFITS

11

7.1

Payment of Benefits Upon Termination of Employment

11

7.2

Payment of Benefits Upon Death

11

7.3

Payment of Benefits Upon a Change of Control

11

 

 

 

ARTICLE VIII

BENEFICIARY DESIGNATION

12

8.1

Beneficiary Designation

12

8.2

Change in Beneficiary Designation

12

8.3

Lack of Beneficiary Designation or Surviving Beneficiary

12

 

 

 

ARTICLE IX

ADMINISTRATION OF THE PLAN

13

9.1

Appointment of the Plan Administrator

13

9.2

Committee as Plan Administrator

13

9.3

Expenses of the Plan Administrator and Plan Costs

13

9.4

Records of the Plan Administrator

13

9.5

Plan Administrator’s Right to Administer and Interpret the Plan

13

9.6

Claims Procedure

14

9.7

Responsibility and Authority of the Plan Administrator

14

9.8

Indemnity of the Plan Administrator

15

 

 

 

ARTICLE X

AMENDMENT AND TERMINATION

16

10.1

Amendment

16

10.2

Termination

16

 

 

 

ARTICLE XI

MISCELLANEOUS

18

11.1

Unsecured Creditor

18

11.2

Unfunded Plan

18

11.3

Non-Assignability

18

11.4

Not a Contract of Employment

18

11.5

Receipt or Release

19

11.6

Governing Law

19

11.7

Binding Agreement

19

11.8

Invalidity of Certain Provisions

19

11.9

Incapacity

19

11.10

Forfeiture

19

11.11

Headings Not Part of Agreement

19

11.12

Masculine, Feminine, Singular and Plural

20

11.13

Withholding of Taxes

20

11.14

Number of Counterparts

20

 

--------------------------------------------------------------------------------


 

ARTICLE I
NAME, EFFECTIVE DATE AND PURPOSE

 

1.1.                            Name

 

The name of the Plan is “AmerisourceBergen Corporation Benefit Restoration
Plan,” hereinafter referred to as the “Plan.”  (Prior to December 1, 2013, the
Plan was known as the “AmerisourceBergen Corporation Supplemental 401(k) Plan.”)

 

1.2.                            Effective Date

 

The effective date of the Plan is as of January 1, 2006.

 

1.3.                            Purpose

 

The purpose of the Plan is to provide deferred compensation on behalf of certain
select highly compensated and management employees of AmerisourceBergen
Corporation and its subsidiaries in accordance with the terms of the Plan as
hereinafter set forth and to thereby provide supplemental retirement
accumulations for such employees.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

DEFINITIONS

 

2.1.                            Account or Participant’s Account

 

Shall mean the notional account maintained by the Plan Administrator pursuant to
Section 6.1 which shall be comprised of Benefit Restoration Plan Credits, as
adjusted for investment credits and debits and any distributions.

 

2.2.                            Affiliated Employer

 

Shall mean any member of the same controlled group of corporations as the
Company or an Employer as determined under Section 414 of the Code.

 

2.3.                            Base Salary

 

Shall mean the base salary paid to a Participant in the applicable Plan Year.

 

2.4.                            Beneficiary or Beneficiaries

 

Shall mean the person or persons or a trust designated by a Participant to
receive distribution of the then remaining balance of such Participant’s Account
upon the death of such Participant.

 

2.5.                            Benefit Restoration Plan Credits

 

Shall mean the amounts credited to a Participant’s Account pursuant to
Article IV.

 

2.6.                            Board of Directors

 

Shall mean the Board of Directors of AmerisourceBergen Corporation or to the
extent delegated by the Board of Directors, the Compensation and Succession
Planning Committee of the Board of Directors, as constituted from time to time.

 

2.7.                            Bonus

 

Shall mean the amount of any cash-based performance bonuses, incentive awards
and commissions (before required withholdings) paid to an Employee for services
rendered to the Company or a subsidiary in that Plan Year.  Performance-based
bonuses do not include retention bonuses, sign-on bonuses or other amounts the
payment of which is not conditioned upon the attainment of applicable business
criteria.

 

2.8.                            Cause

 

Shall mean: (i) conviction of, or the entry of a plea of guilty or no contest to
a felony or any other crime that causes the Company, or any of its respective
affiliates, public disgrace or disrepute, or adversely affects the Company’s
operations or financial performance or their relationships with its customers,
(ii) negligence or misconduct with respect to the Company, or any of its
respective affiliates, including, without limitation

 

2

--------------------------------------------------------------------------------


 

fraud, embezzlement, theft or proven dishonesty in the course of his/her
employment; (iii) refusal, failure or inability to perform any material
obligation or fulfill any duty to the Company, which failure, refusal or
inability is not cured within 15 days after delivery of notice thereof; or
(iv) material breach of any agreement with or duty owed to the Company. 
Notwithstanding the foregoing, if a Participant and the Company have entered
into a written employment agreement, consulting agreement or other similar
agreement that specifically defines “cause,” then “Cause” shall have the meaning
defined in such agreement.

 

2.9.                            Change of Control

 

Shall mean the occurrence of any of the following events provided that such
event qualifies as a “Change in Control event” as defined under Code
Section 409A and rulings and regulations issued thereunder:

 

(a)                                 If any one person, or more than one person
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group, constitutes more than 50 percent of the
total fair market value or total voting power of the stock of the Company. 
However, if any one person, or more than one person acting as a group, is
considered to own more than 50 percent of the total fair market value or total
voting power of the stock of the Company, the acquisition of additional stock by
the same person or persons is not considered to cause a Change of Control of the
Company.

 

Provided, however, that acquisition of additional control by a person, or more
than one person acting as a group, will not result in a Change of Control if
such person or group already has effective control of the Company.

 

(b)                                 Either:

 

(1)                                 Any one person, or more than one person
acting as a group, acquires (or has acquired during the 12-month period ending
on the date of the most recent acquisition by such person or persons) ownership
of stock of the Company possessing 35 percent or more of the total voting power
of the stock of the Company; or

 

(2)                                 A majority of members of the Company’s Board
of Directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s Board of Directors prior to the date of the appointment or election,
provided that this only applies if no other corporation is a majority
shareholder of the Company.

 

Provided, however, that acquisition of additional control by a person, or more
than one person acting as a group, will not result in a Change of Control if
such person or group already has effective control of the Company.

 

(c)                                  A change in the ownership of a substantial
portion of the Company’s assets.  For this purpose, a change in the ownership of
a substantial portion of the Company’s assets occurs on the date that any one
person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than

 

3

--------------------------------------------------------------------------------


 

40 percent of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.  For this
purpose, a change in ownership shall not be taken into account if the Company
continues to exercise control over the assets, for example, in a sale/leaseback
transaction.

 

2.10.                     Code

 

Shall mean the Internal Revenue Code of 1986, as amended from time to time.

 

2.11.                     Company

 

Shall mean the AmerisourceBergen Corporation, and any successor thereto.

 

2.12.                     Compensation Limit

 

Shall mean the limit under Section 40l(a)(17) of the Code as in effect for a
Plan Year.

 

2.13.                     Effective Date

 

Shall mean the date the Plan becomes operative; the Effective Date is January 1,
2006.

 

2.14.                     Employee

 

Shall mean any person who is a common law employee of an Employer.

 

2.15.                     Employer

 

Shall mean the Company and any subsidiary or affiliated organization.

 

2.16.                     ERISA

 

Shall mean the Employee Retirement Income Security Act of 1974, as amended.

 

2.17.                     Executive Lead Team

 

Shall mean the Senior Vice Presidents and Executive Vice Presidents reporting
directly to the Chief Executive Officer.

 

2.18.                     Participant

 

Shall mean any Employee who is eligible to participate in the Plan pursuant to
Article III; provided, however, an Employee shall only be a Participant eligible
to have Benefit Restoration Plan Credits credited to his Account while he meets
the eligibility requirements prescribed below.  If he subsequently fails to
satisfy such requirements after becoming a Participant, he shall no longer be a
Participant for purposes of Section 4 and shall not be eligible to have Benefit
Restoration Plan Credits credited to his Account for any period in which he
fails to meet such requirements, but remain a Participant for the other purposes
of the Plan to the extent of any existing Account balance.

 

4

--------------------------------------------------------------------------------


 

2.19.                     Plan

 

Shall mean the AmerisourceBergen Corporation Benefit Restoration Plan as set
forth herein and as amended from time to time.

 

2.20.                     Plan Administrator

 

Shall mean the person or persons or the committee appointed pursuant to
Section 9.1.

 

2.21.                     Plan Year

 

Shall mean the calendar year; provided, however, that the first Plan Year shall
be the period beginning January 1, 2006 and ending December 31, 2006.

 

2.22.                     Termination Date

 

Shall mean the date that an Employee ceases to be employed by an Employer for
any reason.

 

2.23.                     Total and Permanent Disability

 

Shall mean a Participant’s inability, due to accident, injury, or disease, to
engage in any work for remuneration or profit for the balance of his life.  In
addition, Total and Permanent Disability shall also mean a condition that would
qualify a Participant for benefits under the AmerisourceBergen Drug Corporation
Long-Term Disability Plan.  Disability resulting from the following causes shall
not constitute Total and Permanent Disability under the Plan:

 

(a)                                 service in the Armed Forces or Merchant
Marine of the United States or any other country;

 

(b)                                 warfare or acts of a public enemy;

 

(c)                                  willful participation in any criminal act;

 

(d)                                 intentionally self-inflicted or
self-incurred injury; or

 

(e)                                  use of drugs or narcotics contrary to law.

 

2.24.                     Valuation Date

 

Shall mean the last business day of each calendar month in the Plan Year or more
frequently as the Plan Administrator shall designate.

 

5

--------------------------------------------------------------------------------


 

2.25.                     Years of Service

 

Shall mean the total number of full years the participant has been actively
employed by the Company or an Affiliated Employer, including employment provided
to a predecessor company acquired by or merged into the Company or an Affiliate
Employer, provided that the participant was actively employed by the predecessor
at the time of the acquisition or merger.

 

6

--------------------------------------------------------------------------------


 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1.                            Eligibility and Commencement of Participation

 

An Employee of the Employer shall be eligible to participate in the Plan if:

 

(a)                                 Such Employee is the Chief Executive Officer
of the Company or a member of the Executive Lead Team and such Employee either
(i) has been continuously employed with the Employer in such position for at
least one (1) year; (ii) has been continuously employed with the employer for an
aggregate of at least two years in a Level 2 position or above or (iii) was
employed with the Employer in such position on November 1, 2013; or

 

(b)                                 Such Employee is continuously employed with
the Employer for at least two (2) years in a position that is considered by the
Company, in accordance with its generally applicable policies and procedures, to
be a “Level 1” or a “Level 2” position.  For this purpose, if a position with
the Employer is elevated by the Company to a “Level 1” position, prior service
in such position will be taken into account for each Employee employed in that
position on the date the elevation to “Level 1” become effective.

 

Notwithstanding the foregoing, no Employee shall be eligible to participate in
the Plan if such Employee is not a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201, 301 and 401 of ERISA as determined by the Plan
Administrator.

 

An Employee shall be eligible to enter the Plan and become a Participant
effective as of the date he or she first meets the eligibility requirements
described above.  Notwithstanding the foregoing, if, as of a date an Employee
would otherwise first become eligible to participate in the Plan (including for
this purpose a previously eligible Employee who ceased to be eligible and who
subsequently meets the eligibility requirements of the Plan), the number of
other Participants in the Plan who, as of the immediately preceding date, meet
the requirements for active participation in the Plan is equal to at least forty
(40), then such Employee will not become eligible to participate in the Plan
unless and until his or her participation is specifically approved by the Board
of Directors.

 

3.2.                            Notification

 

The Plan Administrator shall notify in writing each Employee whom it has
determined is eligible to participate in the Plan and shall advise in writing of
the rights, privileges and duties of a Participant in the Plan.  The Plan
Administrator shall provide forms to Participants so that they may designate a
Beneficiary or Beneficiaries pursuant to Section 8.1.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

EXECUTIVE RETIREMENT PLAN CREDITS

 

4.1.                            Initial Benefit Restoration Plan Credit

 

As soon as administratively practicable after the Effective Date, the Account of
each Employee who is a) a Participant as of the Effective Date and b)who did not
have a benefit under a non-qualified executive retirement plan sponsored by
either AmeriSource Health Corporation or Bergen Brunswig Corporation,  shall
have credited to his Account the amount (the “Initial Benefit Restoration Plan
Credit”) approved by the Chief Executive Officer and presented to the Benefits
Committee. Annual Benefit Restoration Plan Credit

 

The Account of a Participant who meets the eligibility requirements of
Section 3.1 on the last day of the Plan Year shall be credited with an amount
(the “Benefit Restoration Plan Credit”) as hereinafter determined.  The Annual
Benefit Restoration Plan Credit shall be equal to 4% of the amount, if any, by
which the sum of such Participant’s Base Salary and Bonus for such Plan Year
exceeds the Compensation Limit for such Plan Year.  Notwithstanding the
foregoing, the Annual Benefit Restoration Plan Credit for a Plan Year made to
the Account of a Participant who is employed in Canada shall be equal to 4% of
the Participant’s Base Salary and earned bonus in such Plan Year less the
maximum amount that can be allocated to a Participant for such Plan Year under a
defined contribution plan qualified under Canadian tax law.  In the case of a
newly eligible Employee, Base Salary and Bonus (or earned bonus in the case of a
Participant who is employed in Canada) shall include all such amounts for the
Plan Year, including for the portion of the Plan Year preceding the date such
Employee first becomes eligible to participate in the Plan. Only Participants
who, on the last day of the Plan Year, are employed with the Employer and meet
the eligibility requirements of Section 3.1 shall be entitled to an Annual
Benefit Restoration Plan Credit for such Plan Year.  The Annual Benefit
Restoration Plan Credit for a Plan Year shall be credited to a Participant’s
Account as soon as administratively practicable after the end of such Plan Year.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

VESTING

 

5.1.                            Vesting

 

Upon his Termination Date, a Participant shall have a vested interest in his
Account in accordance with the following schedule:

 

Age at Termination Date

 

Years of Service

 

Vested Percentage

Prior to age 55

 

Any Tenure

 

0%

Age 55-62

 

Less than 5

 

50%

 

 

6-15 years

 

75%

 

 

More than 15 years

 

100%

 

 

 

 

 

Age 62 or older

 

Any tenure

 

100%

 

Notwithstanding the foregoing, a Participant shall become one hundred percent
(100%) vested interest in his Account upon the earliest to occur of the
following events:

 

(a)                                 such Participant’s death;

 

(b)                                 such Participant’s Total and Permanent
Disability; or

 

(c)                                  upon a Change of Control;

 

provided, however, in each case, the Participant is in the employment of an
Employer when the event described in (a), (b), or (c) above, as applicable,
occurs.

 

5.2.                            Forfeiture of Unvested Balances

 

If a Participant ceases to be employed by any Employer, other than by death or
Total and Permanent Disability, prior to having a 100% vested interest in his
Account, such Participant shall forfeit his non-vested Account balance and such
Participant, or his Beneficiary, shall not have any further entitlement to the
amounts so forfeited.

 

5.3.                            Forfeiture for Cause Termination

 

If a Participant ceases to be employed by any Employer as a result of being
terminated for Cause, such Participant shall forfeit his entire account (whether
or not such account had previously been considered vested) and such Participant,
or his Beneficiary, shall not have any further entitlement to the amounts so
forfeited.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI

PARTICIPANT ACCOUNTS

 

6.1.                            Separate Account

 

The Plan Administrator shall maintain a separate Account for each Participant in
order to reflect his interest in the Plan.

 

6.2.                            Investment Credits and Debits

 

A Participant’s Account shall be credited and debited with investment gains and
losses.  The Plan Administrator may establish a procedure whereby each
Participant can elect that amounts credited to his Account shall be credited and
debited with investment gains and losses by allocating his Account among the
investment options, if any, specified by the Plan Administrator from time to
time.  Any such election shall be only for the purpose of determining gains and
losses to be credited to a Participant’s Account and shall not require that any
assets be invested in such investment options or otherwise segregated or set
aside for the benefit of a Participant.

 

Notwithstanding the forgoing, the Board of Directors, or the extent delegated by
the Board of Directors, the Plan Administrator shall have the sole power to
determine whether and the extent to which investment options shall be available
under the Plan, and the terms and conditions under which such investment options
will be, from time to time, offered through this Plan.

 

6.3.                            Valuation of Account

 

As of a Valuation Date, the Plan Administrator shall adjust the previous Account
balance for Benefit Restoration Plan Credits, investment credits and debits and
distributions.  Upon complete distribution of a Participant’s Account as
provided for in Section 7.1, Section 7.2 or Section 7.3, the Participant’s
Account shall be canceled and he or she shall cease to be a Participant.

 

6.4.                            Participant Statement

 

At least annually or more frequently as the Plan Administrator shall determine,
the Plan Administrator shall provide the Participant with a statement of his
Account balance.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII

DISTRIBUTION OF BENEFITS

 

7.1.                            Payment of Benefits Upon Termination of
Employment

 

A Participant shall receive a distribution of his vested Account in a single
lump sum amount as soon as administratively practicable following (but in no
event later than 75 days following) the first Valuation Date that occurs after
the date that is six months after the Participant’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)), including by
reason of Total and Permanent Disability, with the Employer and each Affiliated
Employer.

 

7.2.                            Payment of Benefits Upon Death

 

If a Participant dies prior to termination of employment, his Beneficiary shall
receive a distribution of the Participant’s Account in a single lump sum amount
as soon as administratively practicable following the Valuation Date which
occurs coincident with or next following the Participant’s death, but in no
event later than March 15 of the calendar year following the calendar year in
which the Participant died.

 

7.3.                            Payment of Benefits Upon a Change of Control

 

In the event that there is a Change of Control, such Participant shall receive a
distribution of his Account in a single lump sum amount as soon as
administratively practicable following such Change of Control, but in no event
later than March 15 of the calendar year following the calendar year in which
such Change in Control occurred.

 

7.4.                            Small Benefit Cash-Out

 

The Plan Administrator reserves the right to cash out a Participant’s Account if
the aggregate value of the Participant’s Account, together with any other
deferred amounts under agreements, methods, programs, or other arrangements
treated with the Plan as a single nonqualified deferred compensation plan under
Treas. Reg. 1.409A-1(c)(2), is not greater than the applicable dollar amount
under Section 402(g)(1)(B) of the Code.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII

BENEFICIARY DESIGNATION

 

8.1.                            Beneficiary Designation

 

A beneficiary designation can only be made on forms prescribed by the Plan
Administrator for such purpose and shall only be effective when filed with the
Plan Administrator during the Participant’s lifetime.

 

8.2.                            Change in Beneficiary Designation

 

Any beneficiary designation may be changed by the Participant without the
consent of any designated Beneficiary by filing the prescribed form with the
Plan Administrator.  The filing of a new beneficiary designation election will
cancel the previous beneficiary designation.  However, any beneficiary
designation shall remain in effect until a new beneficiary designation election
is made in accordance with the foregoing.

 

8.3.                            Lack of Beneficiary Designation or Surviving
Beneficiary

 

If the Plan Administrator determines, in his sole discretion, that a Beneficiary
has not been designated under the Plan or if no designated Beneficiary is
surviving, distribution shall be made to the Participant’s spouse and if there
is no spouse, in equal shares to any surviving children of the Participant.  In
the event none of the above-named individuals survives the Participant,
distribution shall be made in a lump sum to the executor or administrator of the
Participant’s estate.

 

12

--------------------------------------------------------------------------------


 

ARTICLE IX

ADMINISTRATION OF THE PLAN

 

9.1.                            Appointment of the Plan Administrator

 

The day-to-day Plan administration, as provided herein, including the
supervision of the payment of all benefits to Participants and their
beneficiaries, shall be vested in and be the responsibility of the Plan
Administrator.  The Plan Administrator and its successors shall be appointed
from time to time by the Board of Directors and shall serve at the pleasure of
the Board of Directors, without compensation, unless otherwise determined by the
Board of Directors.  In the absence of a specific appointment in accordance with
the foregoing, AmerisourceBergen Corporation shall be the Plan Administrator.

 

9.2.                            Committee as Plan Administrator

 

If the Plan Administrator is a committee, the committee shall conduct its
business and hold meetings as determined by it from time to time.  A majority of
the committee shall have the power to act, and the concurrence of any member may
be by telephone, telegram or letter.  The committee may delegate any one of its
members to carry out specific duties and to sign appropriate forms and
authorizations.  In carrying out its duties, the committee may, from time to
time, employ an administrative organization and agents and may delegate to them
administrative and limited discretionary duties as it sees fit, and may consult
with counsel, who may be of counsel to the Employer.

 

The committee shall elect from its members a Chairman and a Secretary and shall
appoint such subcommittees as it shall deem necessary and appropriate, and may
authorize one (1) or more of its members or any agent to execute or deliver any
instrument on its behalf and do any and all other things necessary and proper in
the administration of the Plan.

 

9.3.                            Expenses of the Plan Administrator and Plan
Costs

 

The expenses of administering the Plan, including the printing of materials
related thereto, the disbursement of benefits thereunder, and the compensation
of administrative organizations, agents, consultants, actuaries, or counsel
shall be paid by the Employer.

 

9.4.                            Records of the Plan Administrator

 

The Plan Administrator shall keep a record of all its proceedings, which shall
be open to inspection by the Employer.

 

9.5.                            Plan Administrator’s Right to Administer and
Interpret the Plan

 

The Plan Administrator shall have the absolute power, discretion, and authority
to administer and interpret the Plan and to adopt such rules and regulations as
in the opinion of the Plan Administrator are necessary or advisable to
implement, administer, and interpret the Plan, or to transact its business. 
Such rules and regulations as are adopted by the Plan Administrator shall be
binding upon any persons having an interest in or under the Plan.

 

13

--------------------------------------------------------------------------------


 

9.6.                            Claims Procedure

 

(a)                                 The Plan Administrator will advise each
Participant and Beneficiary of any benefits to which he is entitled under the
Plan.  If any person believes that the Plan Administrator has failed to advise
him of any benefit to which he is entitled, he may file a written claim with the
Plan Administrator.  The claim shall be reviewed, and a response provided,
within 90 days of the Plan Administrator’s receipt of the claim; provided,
however, that in special circumstances the Plan Administrator may extent the
response period for up to an additional 90 days provided the Plan Administrator
so notifies the claimant in writing and specifies the reason or reasons for such
extension.  Every claimant who is denied a claim for benefits shall be provided
with written notice setting forth in a manner calculated to be understood by the
claimant:

 

(1)                                 the specific reason or reasons for the
denial;

 

(2)                                 specific reference to pertinent Plan
provisions on which denial is based;

 

(3)                                 a description of any additional material or
information necessary for the claimant to perfect the claim; and

 

(4)                                 an explanation of the claim review
procedures set forth in paragraph (b), below.

 

(b)                                 Within 60 days of receipt by a claimant of a
notice denying a claim under the Plan under paragraph (a), the claimant or his
duly authorized representative may request in writing a full and fair review of
the claim by the Plan Administrator.  The Plan Administrator may extent the
60-day period where the nature of the benefit involved or other attendant
circumstances make such extension appropriate.  In connection with such review,
the claimant or his duly authorized representative may review pertinent
documents and may submit issues and comments in writing.  The Plan Administrator
shall make a decision promptly, and not later than 60 days after the Plan
Administrator’s receipt of a request for review, unless special circumstances
(such as the need to hold a hearing, if the Plan Administrator deems one
necessary) require an extension of time for processing, in which case a decision
shall be rendered as soon as possible, but not later than 120 days after receipt
of a request for review.  The decision on review shall be in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.

 

9.7.                            Responsibility and Authority of the Plan
Administrator

 

The responsibilities and authority of the Plan Administrator shall not exceed
the limitations of this Article IX.  The Plan Administrator shall direct the
Employer to make payments to Plan Participants or beneficiaries as provided
under the Plan.

 

14

--------------------------------------------------------------------------------


 

9.8.                            Indemnity of the Plan Administrator

 

The Employer shall indemnify and hold harmless the Plan Administrator against
any and all claims, loss, damage, expense or liability arising from any action
or failure to act with respect to this Plan, except in the case of gross
negligence or willful misconduct.

 

15

--------------------------------------------------------------------------------


 

ARTICLE X

AMENDMENT AND TERMINATION

 

10.1.                     Amendment

 

The Company shall have the right to amend or modify the Plan in whole or in part
at any time or from time to time; provided, however, that no amendment shall
have the effect of reducing the amount of the benefit which has accrued to a
Participant as of the amendment date.  Any such amendment shall be made pursuant
to a resolution of the Board of Directors.

 

10.2.                     Termination

 

Although it is the expectation of the Company that this Plan will be continued
indefinitely, the continuance of the Plan is not assumed as a contractual
obligation of the Company, and the right is reserved at any time to discontinue
and terminate this Plan.  The Employer reserves the right to terminate the Plan
at any time.  However, no termination shall have the effect of reducing the
amount of the benefit which has accrued to a Participant as of the termination
date.  The Plan may only be terminated by resolution of the Board of Directors. 
Except as provided below, upon such termination, a Participant’s vested Account
shall be held and administered in accordance with the terms of the Plan until
distributed pursuant to Article VII.

 

Notwithstanding the foregoing, at the sole discretion of the Board of Directors,
vested Accounts may be paid to Participants by reason of termination of the
Plan, as follows:

 

(a)                                 If the Plan terminates within 12 months of a
corporate dissolution taxed under Code Section 331, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of:

 

(1)                                 The calendar year in which the plan
termination occurs;

 

(2)                                 The calendar year in which the amount is no
longer subject to a substantial risk of forfeiture; or

 

(3)                                 The first calendar year in which the payment
is administratively practicable.

 

(b)                                 If the Plan terminates within the 30 days
preceding or the 12 months following a change of control as defined in Treasury
Regulations issued under Code Section 409A (including a change of ownership, a
change of effective control or a change in the ownership of a substantial
portion of the assets of the corporation as provided for in such Regulations). 
For this purpose, an arrangement will be treated as terminated only if all
substantially similar arrangements sponsored by the Company and the Affiliated
Employers are terminated, so that the Participant in the arrangement and all
participants under substantially similar arrangements

 

16

--------------------------------------------------------------------------------


 

are required to receive all amounts of compensation deferred under the
terminated arrangements within 12 months of the date of termination of the
arrangements.

 

(c)                                  If the Plan terminates, provided that:

 

(1)                                 All arrangements sponsored by the Company
and the Affiliated Employers that would be aggregated with any terminated
arrangement under Treas.  Reg. §1 .409A-l(c) if the same Participant
participated in all of the arrangements are terminated;

 

(2)                                 No payments other than payments that would
be payable under the terms of the arrangements if the termination had not
occurred are made within 12 months of the termination of the arrangements;

 

(3)                                 All payments are made within 24 months of
the termination of the arrangements; and

 

(4)                                 The Company and the Affiliated Employers do
not adopt a new arrangement that would be aggregated with any terminated
arrangement under Treas.  Reg. § 1 .409A-l(c) if the same Participant
participated in both arrangements at any time within five years following the
date of termination of the arrangement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE XI

MISCELLANEOUS

 

11.1.                     Unsecured Creditor

 

A Participant or his Beneficiary under this Plan shall have solely those rights
of an unsecured creditor of such Participant’s Employer.  An Employer shall have
no liability to pay benefits to a Participant who was not its Employee or to the
Beneficiary of a Participant who was not its Employee.  Except to the extent
otherwise provided in any trust established by the Employer to pay Plan
benefits, as described in Section 11.2, no assets of the Employer shall be
deemed to be held in trust for any Participant or his Beneficiary, nor shall any
assets be considered security for the performance of obligations of the Employer
and said assets shall at all times remain unpledged, unrestricted general assets
of the Employer.  The Employer’s obligation under the Plan shall be an unsecured
and unfunded promise to pay at a future date benefits to or on behalf of its
Employees who are Participants.

 

11.2.                     Unfunded Plan

 

The Employer may, in its sole discretion, contribute assets to a trust fund in
order to pay some or all benefits to Participants and their Beneficiaries. 
However, no funds or assets shall be segregated or physically set aside with
respect to the Employer’s obligations under the Plan in a manner which would
cause the Plan to be “funded” for purposes of ERISA.  This Plan shall be
maintained to provide supplemental retirement benefits for a select group of
management and highly compensated employees.  Any Participant’s Account under
the Plan is maintained for recordkeeping purposes only and is not to be
construed as funded for tax or ERISA purposes.  If the Employer establishes a
trust fund in connection with the Plan, the assets of such trust fund shall be
subject to the claims of the general creditors of the Employer in the event that
the Employer becomes insolvent.

 

11.3.                     Non-Assignability

 

A Participant or Beneficiary shall not have any right to commute, sell, pledge,
assign, transfer or otherwise convey the right to receive any payment under this
Plan.  The right to any payment of benefits shall be non-assignable and
non-transferable.  Except to the extent required by law, right to payment shall
not be subject to legal process or levy of any kind.

 

11.4.                     Not a Contract of Employment

 

The terms and conditions of this Plan shall not be deemed to constitute a
contract of employment between the Employer and the Participant, and the
Participant (or his Beneficiary) shall have no rights against the Employer
except as may otherwise be specifically provided herein.  Moreover, nothing in
this Plan shall be deemed to give a Participant the right to be retained in the
service of the Employer or to interfere with the right of the Employer to
discipline or discharge him at any time.

 

18

--------------------------------------------------------------------------------


 

11.5.                     Receipt or Release

 

Any payment to any Participant or Beneficiary in accordance with the provisions
of this Plan shall, to the extent thereof, be in full satisfaction of all claims
against the Plan Administrator, the Company and all Employers as they relate to
the benefits under this Plan, and the Plan Administrator may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect.

 

11.6.                     Governing Law

 

The provisions of this Plan shall be construed and interpreted under the laws of
the Commonwealth of Pennsylvania, except to the extent preempted by the laws of
the United States of America.

 

11.7.                     Binding Agreement

 

This Plan shall be binding on the parties hereto, their heirs, executors,
administrators, and successors in interest.

 

11.8.                     Invalidity of Certain Provisions

 

If any provision of this Plan is held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provision hereof and this Plan
shall be construed and enforced as if such provision had not been included.

 

11.9.                     Incapacity

 

In the event that any Participant is unable to care for his affairs because of
illness or accident, any payment due may be paid to the Participant’s spouse,
parent, brother, sister or other person deemed by the Plan Administrator to have
incurred expenses for the care of such Participant, unless a duly qualified
guardian or other legal representative has been appointed.

 

11.10.              Forfeiture

 

Notwithstanding any other provision of this Plan, any payment or distribution to
a Participant under the Plan which is not claimed by the Participant,
Beneficiary, or other person entitled thereto within three years after becoming
payable shall be forfeited and canceled and shall remain with the Company and no
other person shall have any right thereto or interest therein.  None of the Plan
Administrator, the Company nor any Employer shall have any duty to give notice
that amounts are payable under the Plan to any person other than the
Participant.

 

11.11.              Headings Not Part of Agreement

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof

 

19

--------------------------------------------------------------------------------


 

11.12.              Masculine, Feminine, Singular and Plural

 

The masculine shall include the feminine and the singular shall include the
plural and the plural the singular wherever the person or entity or context
shall plainly so require.

 

11.13.              Withholding of Taxes

 

It is the intent of the Employer that amounts accrued under the Plan shall not
be subject to federal income tax until distributed from the Plan.  However, the
Employer does not guarantee or warrant that Plan benefits will be excludable
from a Participant’s gross income for federal or state income tax purposes until
distributed, and the Participant (or beneficiary) shall in all cases be liable
for any taxes due on benefits attributable to such Participant or beneficiary.

 

The Employer shall make appropriate arrangements to (a) withhold FICA/FUTA taxes
due on amounts accrued and vested under the Plan and (b) withhold federal and
state income taxes due on amounts distributed from the Plan.  Further, the
Employer may make appropriate arrangements to withhold for any other taxes
required to be withheld by any government or governmental agency.

 

11.14.              Number of Counterparts

 

This Plan may be executed in any number of counterparts, each of which when duly
executed by the Employer shall be deemed to be an original, but all of which
shall together constitute but one instrument, which may be evidenced by any
counterpart.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been amended effective December 1, 2013.

 

 

Attest:

AMERISOURCEBERGEN CORPORATION

 

 

By:

/s/ Donna Dasher

 

By:

/s/ Tim Guttman

 

 

Tim Guttman

 

 

 

Title:

SVP, Chief Financial Officer

 

 

 

 

AMERISOURCEBERGEN CORPORATION

AMERISOURCEBERGEN CORPORATION

 

 

By:

/s/ Jack Quinn

 

By:

/s/ June Barry

 

Jack Quinn

 

June Barry

 

 

Title:

VP, Treasurer

Title:

SVP, Human Resources

 

 

 

 

AMERISOURCEBERGEN CORPORATION

AMERISOURCEBERGEN CORPORATION

 

 

By:

/s/ Peyton Howell

 

By:

/s/ John Chou

 

Peyton Howell

 

John Chou

 

 

Title:

President, Global Sourcing

Title:

EVP, General Counsel

 

21

--------------------------------------------------------------------------------